DETAILED ACTION
In view of the appeal brief filed on 03/24/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/S. Joseph Morano/               Supervisory Patent Examiner, Art Unit 3617                                                                                                                                                                                         
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as
being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was
made without traverse in the reply filed on 07/09/2019.
Applicant’s election without traverse of group V in the reply filed on 07/09/2019 is
acknowledged.
Newly submitted claims 30-33 directed to an invention that is independent or distinct from the

Since applicant has received an action on the merits for the originally presented invention, this
invention has been constructively elected by original presentation for prosecution on the merits.
Accordingly, claims 30-33 withdrawn from consideration as being directed to a non-elected invention.
See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2017 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-19 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bis et al. (2014/0261069) in view of Horner et al. (3,277,843). Regarding claim 11, Bis disclose a draft sill and end sill (see figure 4f and figure below). The end sill (shown below, does not have a numeral) being asymmetric relative to draft sill and longitudinal centerline.

    PNG
    media_image1.png
    908
    831
    media_image1.png
    Greyscale


Horner discloses a tank car (see figure 1). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the tank car disclosed in Horner. The motivation for doing so would have been based on the optimum design of the railcar. The “Bis” railcar is a gondola car, however a tank car could have easily been interchanged; [claim 12 and 23] see figures of Bis; [claim 13] see figure 4f of Bis; [claim 14] inherent to Bis, handbrake shown in the image above and is considered to be operable; [claim 15] see figure 1a and 1b of Bis; the car is free of the handbrake; [claim . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-19 and 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The affidavit under 37 CFR 1.132 filed 11/09/2020 is insufficient to overcome the rejection of claims 11-19 and 23-29 based upon claims affected as set forth in the last Office action because:  the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. It appears that the applicant’s arguments are more limiting than that of the claims. Specifically, the applicant states that the art of record fails to show an end sill. However, per the definition provided by the applicant “the transverse member of the underframe of a car extending across the ends of all of the longitudinal sills”, the transverse member shown above in Bis meets the criterion of being an end sill being asymmetric relative to draft sill.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.